Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 03/03/2022, are accepted and do not introduce new matter. 
Claims 1, 14-19 and 21-29 are pending; claims 2-13 and 20 were cancelled; claims 26-29 are new.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gottfried (U.S. 5,985,385) in view of Nanney et al (U.S. 2012/0125470).
Regarding claim 1, Gottfried teaches a method of protecting an object (cable 14) against fire (see abstract), the method comprising: 
arranging an endothermic material (fourth layer 52, which is disclosed as an endothermic material in col 4, lines 31-37) around the object so that it covers at least a part of the object (as seen in Fig 3, layer 52 covers object 14), and 
arranging an outer cladding (defined by layer 42 and metal foil layer 32) covering at least a part of the endothermic material (as seen in Fig 3), and 
wherein the outer cladding comprises a metal (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel); and
wherein the endothermic material is a material, which will, at a first elevated temperature, undergo a first endothermic process during which water is released and evaporated and (the endothermic layer 52 is disclosed as a water jacket for absorbing heat, where water is stored in compartments 62 – col 7, line 11-16), at a second elevated temperature higher than the first elevated temperature, undergo a second endothermic process during which a physically and thermally stable fire barrier is created (once the water in the layer 52 is evaporated the compartments 62 act as a fire barrier; in other words, once the water is gone the compartments 62 collapse and make a fire barrier; furthermore, since endothermic layer 52 is made with the same claimed materials, i.e. there are no specific details claimed for the endothermic material that allows it to perform the claimed function, then layer 52 is deemed to act in the same manner as claimed).  
However, Gottfried does not teach the method wherein the endothermic material is provided as a tape which is applied by helically winding the tape in an overlapping manner resulting in a stepped outer surface facing towards the outer cladding.
Nanney teaches a fire resistant hose assembly that includes a barrier layer 18 that is provided as a tape which is applied by helically winding the tape in an overlapping manner resulting in a stepped outer surface (as seen in Fig 1 and as disclosed in Par 0030, which discloses the tape being laid out to have an overlap; this overlap generates a stepped outer surface as the tape overlaps itself).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gottfried to incorporate the teachings of Nanney to provide the endothermic material layer as a helically wrapped tape in order to have a desired overlap of the layer. As taught by Nanney, the helically wrapped layer can have an overlap that ranges between 10% to 75% (see Par 0030). As such, depending on the desired fire resistant characteristics, one of ordinary skill would benefit from the option to wrap the layer with any desired overlap. This would provide versatility to the system of Gottfried.   
Note: all references made in parenthesis hereafter are referencing Gottfried, unless stated otherwise. 
Regarding claim 14, Gottfried and Nanney teach the method according to claim 1, wherein the outer cladding is in direct contact with the endothermic material (as seen in Fig 3, the layer 42, which is part of the outer cladding is in direct contact with endothermal material 52).  
Regarding claim 15, Gottfried and Nanney teach the method according to claim 1, wherein an overlap between subsequent windings of the tape is 20 to 80% of a width of the tape (as taught in Par 0030 of Nanny, the overlap of the tape can be between 10 to 75%; thus reading on claim language).  
Regarding claim 16, Gottfried and Nanney teach the method according to claim 1, wherein more than one layer of the endothermic material is applied (as seen in Fig 11, more than one layer 52 can be applied).  
Regarding claim 17, Gottfried and Nanney teach the method according to claim 1, wherein the outer cladding is made from steel (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel).  
Regarding claim 18, Gottfried and Nanney teach the method according to claim 1, wherein the outer cladding is dimensioned and shaped so that the outer diameter thereof remains substantially the same before and after the outer cladding has been exposed to temperatures above 1,100°C (Gottfried discloses that the system protects the object when temperatures reach 2200°F (col 10, lines 60-67), which is 1204°C; Moreover, Gottfried and Nanney teach all the claimed limitations; therefore the prior art teaches the claimed function).  
Regarding claim 19, Gottfried and Nanney teach the method according to claim 1, wherein the endothermic material (layer 52) is a rubber-based or a polymer-based material (col 9, lines 15-18, teach the layer 52 made out of rubber).  
Regarding claim 21, Gottfried and Nanney teach the method according to claim 1, wherein the endothermic material comprises an inorganic filler in a binder (as disclosed in col 7, lines 30-43, the endothermic layer 52 comprises binding pouches 62 which are made out of NOMEXTM, which is a type of nylon, nylon being inorganic).  
Regarding claim 22, Gottfried and Nanney teach the method according to claim 1, wherein the object has been installed before the endothermic material and the outer cladding are arranged thereon (Gottfried discloses the system as a protection wrapping system; furthermore, every layer has a slit 28, 38, 48, and 58 in order to accommodate the object therein; therefore, the endothermic material and the outer cladding are arranged after the object has been dealt with).  
Regarding claim 26, Gottfried and Nanney teach the method according to claim 1, wherein the fire barrier created by the second endothermic process is a micro-porous steady state ceramic (as disclosed in col 8, lines 39-42, the water jacket, i.e. endothermic layer 52, is interweaved with layers of ceramic; therefore, once the water of the layer 52 evaporates, the leftover materials will form a micro-porous ceramic; since it is known that ceramics contain micro pores).
Regarding claim 28, Gottfried and Nanney teach the method according to claim 1. However, they do not disclose the method wherein the second endothermic process starts at 700-800°C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable temperature range for the start of the second endothermic process, including 700-800°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Gottfried discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the second endothermic process starting at 700-800°C. Finally, changes in start temperature affect the characteristics of the protective device, i.e. starting temperature a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different temperatures to meet any desired protection characteristic, based on the environment the device is placed on and the conditions it is subjected to.

Regarding claim 23, Gottfried teaches a fire protective covering (10) for an object (cable 14), the covering comprising:
an endothermic material (fourth layer 52, which is disclosed as an endothermic material in col 4, lines 31-37),
wherein an outer cladding (metal foil layer 32) is configured so that it covers at least a part of the endothermic material (as seen in Fig 3), and 
wherein the outer cladding comprises a metal (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel); and
wherein the endothermic material is a material, which will, at a first elevated temperature, undergo a first endothermic process during which water is released and evaporated and (the endothermic layer 52 is disclosed as a water jacket for absorbing heat, where water is stored in compartments 62 – col 7, line 11-16), at a second elevated temperature higher than the first elevated temperature, undergo a second endothermic process during which a physically and thermally stable fire barrier is created (once the water in the layer 52 is evaporated the compartments 62 act as a fire barrier; in other words, once the water is gone the compartments 62 collapse and make a fire barrier; furthermore, since endothermic layer 52 is made with the same claimed materials, i.e. there are no specific details claimed for the endothermic material that allows it to perform the claimed function, then layer 52 is deemed to act in the same manner as claimed).  
However, Gottfried does not teach the endothermic material provided as a tape and configured to be helically wound around the object in an overlapping manner resulting in a stepped outer surface facing towards the outer cladding. 
Nanney teaches a fire resistant hose assembly that includes a barrier layer 18 that is provided as a tape which is applied by helically winding the tape in an overlapping manner resulting in a stepped outer surface (as seen in Fig 1 and as disclosed in Par 0030, which discloses the tape being laid out to have an overlap; this overlap generates a stepped outer surface as the tape overlaps itself).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gottfried to incorporate the teachings of Nanney to provide the endothermic material layer as a helically wrapped tape in order to have a desired overlap of the layer. As taught by Nanney, the helically wrapped layer can have an overlap that ranges between 10% to 75% (see Par 0030). As such, depending on the desired fire resistant characteristics, one of ordinary skill would benefit from the option to wrap the layer with any desired overlap. This would provide versatility to the system of Gottfried.   
Note: all references made in parenthesis hereafter are referencing Gottfried, unless stated otherwise.
Regarding claim 24, Gottfried and Nanney teach the fire protective covering according to claim 23, wherein the outer cladding is made from steel (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel). 
Regarding claim 25, Gottfried and Nanney teach the fire protective covering according to claim 23, wherein the outer cladding is dimensioned and shaped so that the outer diameter thereof remains substantially the same before and after the outer cladding has been exposed to temperatures above 1,100°C (Gottfried discloses that the system protects the object when temperatures reach 2200°F (col 10, lines 60-67), which is 1204°C; Moreover, Gottfried and Nanney teach all the claimed limitations; therefore the prior art teaches the claimed function).  
Regarding claim 27, Gottfried and Nanney teach the fire protective covering according to claim 23, wherein the fire barrier created by the second endothermic process is a micro-porous steady state ceramic (as disclosed in col 8, lines 39-42, the water jacket, i.e. endothermic layer 52, is interweaved with layers of ceramic; therefore, once the water of the layer 52 evaporates, the leftover materials will form a micro-porous ceramic; since it is known that ceramics contain micro pores).
Regarding claim 29, Gottfried and Nanney teach the fire protective covering according to claim 23. However, they do not disclose the covering wherein the second endothermic process starts at 700-800°C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable temperature range for the start of the second endothermic process, including 700-800°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Gottfried discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the second endothermic process starting at 700-800°C. Finally, changes in start temperature affect the characteristics of the protective device, i.e. starting temperature a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different temperatures to meet any desired protection characteristic, based on the environment the device is placed on and the conditions it is subjected to.

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
Applicant argues that it would not be obvious to combine Gottfried with Nanney in order to modify the layer 52 into a helically wound tape because Gottfried teaches layer 52 as compartments or pouches that are elongated and sectionalized. Examiner respectfully disagrees. Although the layer 52 is disclosed as sectionalized compartments, one of ordinary skill in the art can wound these as a helical tape around the device to be protected in order to overlap the layer 52 for additional protective material, as taught by Nanney in Par 0030. In other words, the shape of layer 52 does not preclude it from being woven in a helical shape, since the layer 52 is a series of elongated pouches. Examiner also notes that with this medication, the device of Gottfried can still perform as intended, and it would have additional protective capabilities.  
Applicant also argues that Gottfried does not teach a further endothermic process at a higher temperature during which a stable fire barrier is created. Applicant disagrees with Examiner’s position that “since endothermic layer 52 is made out of the same claimed materials, then layer 52 acts in the same manner as claimed”. Examiner respectfully disagrees. The claims are silent with respect to any structural limitation regarding the endothermic layer. The only limitations that are actually claimed in claims 1 and 23 regarding the endothermic material is that is in the shape of a helical tape, that’s it. There are no more explicit material or structural limitations claimed regarding the endothermic material. For this reason, Examiner can interpret the endothermic layer 52 of Gottfried to act in the same manner as it is being claimed. Examiner advices positively claiming specific structure that allows for the endothermic layer to perform the claimed function, in order to overcome the cited art. As it stands now, the endothermic material is broadly claimed so that Gottfried reads on it. Nonetheless, as stated in the rejection above, once the water in the layer 52 is evaporated the compartments 62 act as a fire barrier; in other words, once the water is gone the compartments 62 collapse and make a fire barrier, as claimed. 
For these reasons, Examiner asserts that the claims remain properly rejected in view of the cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752